      Case 3:19-cv-00619-LRH-WGC Document 19 Filed 02/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

NEIGHBORHOOD NEUROPATHY                      )
CENTER OF RENO, LLC,                         )
                                             )       CASE NO. 3:19-cv-00619-LRH-WGC
                      Plaintiff,             )
vs.                                          )
                                             )
                                             )       MINUTES OF PROCEEDINGS
MEDRISK, LLC,                                )
                                             )
                      Defendant(s).          )
                                             )       DATED: February 5, 2020
                                             )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S):             Taylor Smith, Esq. and Marc Cook, Esq.

COUNSEL FOR DEFENDANT(S): No Appearance

MINUTES OF PROCEEDINGS: TELEPHONIC DISCOVERY HEARING

1:37 p.m. Court convenes.

       The court hold today’s hearing to discuss the Joint Stipulated Discovery Plan and

Scheduling Order (ECF No. 16).

       The court requests the courtroom deputy describe the efforts to contact defense counsel

regarding attendance at today’s hearing. The courtroom deputy states she contacted the law

office of Ballard Spahr, LLP and was advised by the receptionist that he was unable to locate or

contact with Mr. Tasca or Mr. Kim. The hearing proceeded in their absence.

       A brief discussion takes place as to Plaintiff’s request for a six-month period for written

and oral fact discovery with an additional two-month period thereafter for expert and rebuttal
      Case 3:19-cv-00619-LRH-WGC Document 19 Filed 02/05/20 Page 2 of 2



witness discovery. After hearing from Plaintiff’s counsel, the court orders the following

discovery deadlines:

       Discovery Cut-off:                                             September 30, 2020

       Initial Expert Disclosure/Reports:                             July 31, 2020

       Rebuttal Expert Disclosure Reports:                            August 28, 2020

       Dispositive Motions/Motion for Class Certification:            October 30, 2020

       Joint Pre-trial Order:                                         November 30, 2020.

       In the event dispositive motions and/or a motion for class certification are filed, the

deadline for filing the proposed joint pretrial order will be suspended until thirty (30) days after

decision on the dispositive motions/motion for class certification or further court order.

       The court advises counsel that recalled Magistrate Judge Robert A. McQuaid is available

for a settlement conference if the parties desired to proceed with mediation.

       There being no additional matters to address at this time, court adjourns at 1:46 p.m.

       IT IS SO ORDERED.

                                                       DEBRA K. KEMPI, CLERK

                                                       By:       /s/
                                                              Deputy Clerk
